Citation Nr: 0125133	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  95-17 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status postoperative 
acromial clavicle separation of the right (major) shoulder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to March 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, wherein the RO denied the veteran's 
claim for an increased rating for a right shoulder 
disability.

This matter was previously before the Board in December 1997 
at which time it was remanded for additional development.


FINDINGS OF FACT

Status postoperative acromial clavicle separation of the 
right (major) shoulder is manifested by limitation of motion, 
painful motion, lack of endurance, and fatigability.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for a right shoulder 
disability have been met. 38 U.S.C.A. §§ 1155 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
February 1995 statement of the case of the relevant laws and 
regulations, and provided the precise language of all of the 
criteria for the diagnostic code under which his service-
connected right shoulder disability is evaluated.  
Furthermore, the November 1999 supplemental statement of the 
case informed the veteran of the additional evidence 
considered since the issuance of the statement of the case. 
As a result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  A transcript of the veteran's July 1997 travel 
board hearing has been associated with the file.  The 
directives in the December 1997 Board remand have been 
complied with, which resulted in additional evidence that was 
associated with the file.  In addition, VA treatment records 
and VA examination reports dated in March 1994 and February 
1999 have been associated with the claims file.

Factual Background

Service connection for a right shoulder disability was 
established in a July 1991 rating decision and a 20 percent 
evaluation was assigned based on the level of disability at 
that time.  The veteran is right-hand dominant.

The veteran underwent a VA examination in March 1994.  He 
complained of right shoulder pain in cold weather and pain 
when he slept with his arm over his head.  On examination of 
the right shoulder  some prominence of the distal right 
clavicle was noted.  The active motion of the veterans' right 
shoulder demonstrated flexion and abduction to 180 degree, 
extension to 70 degree, internal rotation to 90 degrees, and 
external rotation to 80 degrees.  There was a 10-cm scar and 
a 13-cm by 14-cm patch of numbness surrounding the scar.  X-
rays of the right shoulder show a 17-mm widening of the right 
AC joint and marked irregularity with multiple calcific 
opacity in the region of the cricoacrmial ligament that was 
consistent with the prior trauma.  There was also marked 
irregularity and osteophytosis noted at the posteroinferior 
glenoid, which was consistent with degenerative disease and 
the trauma.

Treatment records from the Palo Alto VA Medical Center (VAMC) 
dated in January 1997 show the veteran was seen twice for 
chronic right shoulder pain.  The veteran was not in acute 
distress and his right shoulder demonstrated full active and 
passive range of motion.  He complained of a tingling feeling 
in the area of the scar over the AC joint when his elbow 
remained in a flexed position for a long period of time.  
Upper arm strength against resistance was within normal 
limits with elevation, retraction, flexion, extension, 
adduction, abduction, and internal and external rotation.  He 
was noted both times to have a bulge anteriorly on the right 
clavicle.  On evaluation later that month, he was able to 
reach behind his back to approximately T5 with left hand, but 
only to T10 with his right.  There was no muscle atrophy 
present or neurovascular deficit.

In July 1997 the veteran testified at a travel board hearing.  
He stated that his right arm had lost strength and endurance, 
and that he must do more things with his left hand even 
though he is right-handed.  He also testified to limited and 
painful motion of the right arm.

The veteran underwent a VA examination in February 1999.  At 
that time he complained of constant pain, shoulder pain when 
he reached for things, popping, and pain when he slept.  He 
also indicated that the was unable to lift overhead, do pull 
ups, and could only write for five to ten minutes at a time 
before he had to stop and rotate his right shoulder.  He was 
also only able to use word processors for five minutes at a 
time.  The veteran was able to lift five to six pounds with 
his right hand with mild pain and could lift thirty pounds 
for up to a minute, but developed a lot of pain with heavier 
objects.  On examination of active and passive motion, his 
right arm demonstrated abduction to 180 degrees, forward 
flexion to 165 degrees, and external rotation to 80 degrees.  
With internal rotation, he was able to get the tip of his 
right thumb to the spinous process of T10, which was 
considered a slight limitation.  There was tenderness about 
the distal clavicle, which could be palpated in the region of 
the AC joint, and was slightly elevated.  There was moderate 
tenderness over the coracoid process on the right, but no 
other particular tenderness about the right shoulder.  
Strength of internal and external rotation was normal, but he 
complained of pain with external rotation on the right 
against resistance.  Grip strength measured by dynamometer 
revealing readings that represented moderate weakness in the 
right hand.  Tests of strength with ten repetitions revealed 
that abduction of the right shoulder against resistance 
resulted in slight weakness and moderate pain after eight 
repetitions.  Similar findings were identified with flexion 
of his right elbow against resistance.  X-rays of the right 
shoulder reveal calcification distal to the resection margin, 
and slight elevation of the distal clavicle.  There was also 
slight irregularity of the glenoid on the right, with 
preservation of a normal shoulder joint space.  The physician 
opined that based on the veteran's complaints and description 
of his capabilities, which were substantiated by examination, 
the veteran had limited endurance of the right shoulder.  In 
addition, the physician also opined that the veteran's 
contentions of only being able to write for five to ten 
minutes at a time and that lifting over five to six pound 
over a long period caused pain were credible.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

The veteran's right shoulder disability is rated according to 
the criteria set forth in Diagnostic Code 5201, limitation of 
arm motion.  Under this Code, limitation of motion at the 
shoulder level warrants a 20 percent evaluation for both the 
major and minor arm.  Arm limitation to midway between the 
side and shoulder level warrants a 30 percent evaluation for 
a major arm and a 20 percent evaluation for a minor arm.  Arm 
limitation to 25 degrees from the side warrants a 40 percent 
evaluation for a major arm and 30 percent evaluation for a 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board notes that there are other diagnostic codes for 
evaluation of shoulder and arm disability that provide for 
disability ratings greater than 20 percent for the dominant 
arm; however, in this case, there is no evidence of ankylosis 
of the scapulohumeral articulation to warrant evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2001).  In 
addition, there is no evidence of flail shoulder, false flail 
joint, fibrous union of the humerus, or recurrent dislocation 
of the humerus to warrant a rating greater than 20 percent 
under 38 C.F.R. § 4.71a, Code 5202 (2001).  Therefore, the 
Board finds that the veteran's right shoulder disability is 
most appropriately evaluated under Code 5201.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board is aware that in the evaluation of a disability 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 with regard to additional functional loss due 
to pain.  In reviewing the evidence of record, the Board 
finds that the veteran's complaints of painful motion, lack 
of endurance, and fatigability, which were objectively noted 
during the February 1999 VA examination, provide sufficient 
medical evidence of increased impairment such that an 
additional 10 percent is warranted under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, as mandated by DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Cf. also, Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Accordingly, the Board 
concludes that in increased rating to 30 percent, and no 
more, for residuals of a right shoulder disability is 
warranted.

A higher rating of 40 percent is not warranted because the 
medical evidence shows that the veteran's right arm motion is 
not limited to 25 degrees from his side.

Based on the foregoing, the preponderance of the evidence is 
in favor of the veteran's claim for an increased evaluation 
for a right shoulder injury disability.

In evaluating this claim, it is determined that the case does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1993).  The veteran has not 
required hospitalization for the shoulder, and he works full 
time and attends school. 


ORDER

Entitlement to a rating of 30 percent for a right shoulder 
disability is granted, subject to the provisions governing 
the award of monetary benefits.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

